DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 10-18, 20-21, 23-24, and 26-30 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 26, all of the prior art of record fails to teach or suggest the limitation of claim 1, a vehicular system for estimating a traveling direction of a vehicle, comprising: a sensor configured to detect a first magnetic marker laid on a road, and measure a lateral shift amount, that is a positional deviation of the vehicle in a vehicle width direction of the vehicle with respect to the first magnetic marker; and processing circuitry configured to set, in response to the sensor detecting the first magnetic marker, a temporal duration including a time point of when the sensor is predicted to detect a second magnetic marker after detecting the first magnetic marker as a detection duration for the sensor to detect the second magnetic marker, calculate a difference between the lateral shift amounts with respect to the first and the second magnetic markers disposed with a space provided therebetween on the road on which the vehicle travels, and estimate a deviation of the vehicle in the traveling direction with respect to a line segment direction connecting positions of the first and the second magnetic markers based on the calculated difference, wherein the sensor is configured to repeatedly perform a magnetic marker detection process only during the temporal duration set by the processing circuitry to detect the second magnetic marker. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peteri (US 7451027 B2) teaches a method for steering a vehicle (1) over a ground surface (4), wherein magnetic marking elements (5) are arranged in the ground surface at predetermined locations and wherein the vehicle is provided with a number of sensors (3) arranged adjacently of each other in transverse direction of the vehicle, wherein during travel of the vehicle the substantially vertical components of the magnetic field is measured in each of the sensors, and wherein on the basis of the intensities of magnetic field measured by the sensors an estimation is made of the position of these sensors relative to the magnetic marking elements, and thus of the vehicle relative thereto.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665